UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2318


SAKIMA IBAN EL BEY, a/k/a Sakima Bey, a/k/a Sakima Iban
Salih El Bey, a/k/a Francis Marion Savall,

                Plaintiff - Appellant,

          v.

MARGARET SEYMOUR, Senior Judge; BEATTIE B. ASHMORE; L. WALTER
TOLLISON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Solomon Blatt, Jr., Senior
District Judge. (3:14-cv-02858-SB)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sakima Iban Salih El Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sakima Iban El Bey appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his civil complaint in which he seeks the return of

real   property.      We    have   reviewed   the     record   and   find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       El Bey v. Seymour, No. 3:14-cv-02858-SB

(D.S.C. Nov. 6, 2014).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court   and   argument    would   not   aid    the

decisional process.



                                                                     AFFIRMED




                                      2